EXHIBIT 10.3


NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.




COMMON STOCK PURCHASE WARRANT


NEXEON MEDSYSTEMS INC


Warrant Shares: 250,000
Date of Issuance: August 24, 2017 (“Issuance Date”)


This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with the issuance of the $1,120,000.00 senior secured
convertible promissory note to the Holder (as defined below) of even date) (the
“Note”), Leonite Capital, LLC, a Delaware limited liability company (including
any permitted and registered assigns, the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date of issuance hereof, to purchase from
Nexeon Medsystems Inc, a Nevada corporation (the “Company”), up to 250,000
shares of Common Stock (as defined below) (the “Warrant Shares”) (whereby such
number may be adjusted from time to time pursuant to the terms and conditions of
this Warrant) at the Exercise Price per share then in effect.  This Warrant is
issued by the Company as of the date hereof in connection with that certain
securities purchase agreement, dated August 21, 2017, by and between the Company
and the Holder (the “Purchase Agreement”).


Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below.  For purposes of this Warrant, the term “Exercise Price” shall
mean $2.50, subject to adjustment as provided herein (including but not limited
to cashless exercise), and the term “Exercise Period” shall mean the period
commencing on the Issuance Date and ending on 5:00 p.m. eastern standard time on
the two-year anniversary thereof.
 

--------------------------------------------------------------------------------

 

1.
EXERCISE OF WARRANT.



(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof,
the rights represented by this Warrant may be exercised in whole or in part at
any time or times during the Exercise Period by delivery of a written notice, in
the form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant.  The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased.  On or before the
third Trading Day (the “Warrant Share Delivery Date”) following the date on
which the Company shall have received the Exercise Notice, and upon receipt by
the Company of payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which all or a
portion of this Warrant is being exercised (the “Aggregate Exercise Price” and
together with the Exercise Notice, the “Exercise Delivery Documents”) in cash or
by wire transfer of immediately available funds (or by cashless exercise, in
which case there shall be no Aggregate Exercise Price provided), the Company
shall (or direct its transfer agent to) issue and dispatch by overnight courier
to the address as specified in the Exercise Notice, a certificate, registered in
the Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.  Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.


If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.


If the Market Price of one share of Common Stock is greater than the Exercise
Price and the Warrant Shares are not registered under an effective non-stale
registration statement of the Company, the Holder may elect to receive Warrant
Shares pursuant to a cashless exercise, in lieu of a cash exercise, equal to the
value of this Warrant determined in the manner described below (or of any
portion thereof remaining unexercised) by surrender of this Warrant and a Notice
of Exercise, in which event the Company shall issue to Holder a number of Common
Stock computed using the following formula:


X = Y (A-B)
 
A
 

Where X =
the number of Shares to be issued to Holder.

 

Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

 

A =
the Market Price (at the date of such calculation).

 

B =
Exercise Price (as adjusted to the date of such calculation).

 


(b)          No Fractional Shares.  No fractional shares shall be issued upon
the exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Warrant Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share.  If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then-current fair market value of a Warrant Share by such fraction.
 
2

--------------------------------------------------------------------------------

 
(c)          Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to issuance of
Warrant Shares upon exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below.  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other  Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates.  Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith.   To the extent that the limitation contained
in this paragraph applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.


For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  Upon no fewer than 61 days’ prior notice to the Company, a Holder may
increase or decrease the Beneficial Ownership Limitation provisions of this
paragraph, provided that the Beneficial Ownership Limitation in no event exceeds
9.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock upon exercise of this
Warrant held by the Holder and the provisions of this paragraph shall continue
to apply.  Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company and shall only apply to such
Holder and no other Holder.  The limitations contained in this paragraph shall
apply to a successor Holder of this Warrant.
 

2.
ADJUSTMENTS.  The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 
(a)          Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:
 
3

--------------------------------------------------------------------------------

 
(i)          any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which shall
be the Closing Sale Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and


(ii)          the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding clause (i); provided, however, that in the event that the Distribution
is of shares of common stock of a company (other than the Company) whose common
stock is traded on a national securities exchange or a national automated
quotation system (“Other Shares of Common Stock”), then the Holder may elect to
receive a warrant to purchase Other Shares of Common Stock in lieu of an
increase in the number of Warrant Shares, the terms of which shall be identical
to those of this Warrant, except that such warrant shall be exercisable into the
number of shares of Other Shares of Common Stock that would have been payable to
the Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately prior to such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding clause (i) and the number of Warrant Shares calculated in
accordance with the first part of this clause (ii).


(b)          Adjustments for Stock Splits and Combinations and Stock Dividends. 
If the Company shall at any time or from time to time after the date hereof,
effect a stock split of the outstanding Common Stock or pay a stock dividend in
shares of Common Stock, then the Exercise Price shall be proportionately
adjusted.  Any adjustments under this Section 2(b)0 shall be effective at the
close of business on the date the stock split or combination becomes effective
or the date of payment of the stock dividend, as applicable.


(c)          Anti-dilution Adjustment.  If at any time while this Warrant is
outstanding, the Company sells or grants (or has sold or granted, as the case
may be) any option to purchase or sells or grants any right to reprice, or
otherwise disposes of or issues (or has sold or issued, as the case may be, or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or other securities convertible into, exercisable for or otherwise
entitled the any person or entity the right to acquire shares of Common Stock at
an effective price per share that is lower than the then Exercise Price (such
lower price, the “Base Exercise Price” and such issuances, collectively, a
“Dilutive Issuance”) (it being agreed that if the holder of the Common Stock or
other securities so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which are
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share that is lower than the Exercise Price,
such issuance shall be deemed to have occurred for less than the Exercise Price
on such date of the Dilutive Issuance), then the Exercise Price shall be reduced
to a price equal the Base Exercise Price.  Such adjustment shall be made
whenever such Common Stock or other securities are issued.  Notwithstanding the
foregoing, no adjustment will be made under this Section 2(c) in respect of an
Exempt Issuance.  For purposes of this Section 2(c), an “Exempt Issuance” means
an issuance of shares (i) reserved as employee shares described under the
Company’s option pool now or created in the future, (ii) shares issued for
consideration other than cash pursuant to a merger, consolidation, acquisition,
or similar business combination approved by the Company’s Board of Directors
(the “Board”), provided, however, that any such issuance shall only be to a
person (or to the equity holders of a person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities; (iii) shares issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement or debt financing from a
bank or similar financial institution approved by the Board; or (iv) shares with
respect to which the Holder waives its anti-dilution rights granted hereby.  In
the event of an issuance of securities involving multiple tranches or closings,
any adjustment pursuant to this Section 2(c) shall be calculated as if all such
securities were issued at the initial closing.
 
4

--------------------------------------------------------------------------------

 
3.            FUNDAMENTAL TRANSACTIONS.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity (such surviving
entity, the “Successor Entity”), (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or by another
individual or entity, and approved by the Company) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
of Common Stock for other securities, cash or property and the holders of at
least 50% of the Common Stock accept such offer, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock) (in any such case, a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive the number of shares of Common Stock of the
Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any Successor Entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.


4.            NON-CIRCUMVENTION.  The Company covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).
 
5

--------------------------------------------------------------------------------

 
5.            WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a stockholder of the
Company.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 

6.
REISSUANCE.



(a)          Lost, Stolen or Mutilated Warrant.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company will, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.


(b)          Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
shall be of like tenor with this Warrant, and shall have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance
Date.
 

7.
TRANSFER.

 
(a)          Notice of Transfer.  The Holder agrees that, if practicable, it
will give written notice to the Company before transferring this Warrant or
transferring any Warrant Shares of such Holder’s intention to do so, describing
briefly the manner of any proposed transfer.  Promptly upon receiving such
written notice, the Company shall present copies thereof to the Company’s
counsel.  If the proposed transfer may be effected without registration or
qualification (under any federal or state securities laws), the Company, as
promptly as practicable, shall notify the Holder thereof, whereupon the Holder
shall be entitled to transfer this Warrant or to dispose of Warrant Shares
received upon the previous exercise of this Warrant, all in accordance with the
terms of the notice delivered by the Holder to the Company; provided, however,
that an appropriate legend may be endorsed on this Warrant or the certificates
for such Warrant Shares respecting restrictions upon transfer thereof necessary
or advisable in the opinion of counsel and satisfactory to the Company to
prevent further transfers which would be in violation of Section 5 of the
Securities Act and applicable state securities laws; and provided further that
the prospective transferee or purchaser shall execute the Assignment of Warrant
attached hereto as Exhibit B and such other documents and make such
representations, warranties, and agreements as may be required solely to comply
with the exemptions relied upon by the Company for the transfer or disposition
of the Warrant or Warrant Shares.


(b)          If the proposed transfer or disposition of this Warrant or such
Warrant Shares described in the written notice given pursuant to this Section 7
may not be effected without registration or qualification of this Warrant or
such Warrant Shares, the Holder will limit its activities in respect to such
transfer or disposition as are permitted by law.


(c)          Any transferee of all or a portion of this Warrant shall succeed to
the rights and benefits of the initial Holder of this Warrant under Sections 4.1
and 4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and
4.5 of the Purchase Agreement (registration rights, expenses, and indemnity).


8.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the notice provisions contained in the Purchase Agreement.  The
Company shall provide the Holder with prompt written notice (i) immediately upon
any adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
6

--------------------------------------------------------------------------------

 
9.            AMENDMENT AND WAIVER.  The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.


10.           GOVERNING LAW.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Warrant shall be brought only
in the state courts or federal courts located in New York.  The parties to this
Warrant hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.  
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.


11.          ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.


12.          CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:


(a)          “Nasdaq” means The Nasdaq Stock Market (www.Nasdaq.com).


(b)          “Closing Sale Price” means, for any security as of any date, (i)
the last closing trade price for such security on the Principal Market, as
reported by Nasdaq, or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price of such security prior to 4:00 p.m., New York time, as reported by Nasdaq,
or (ii) if the foregoing does not apply, the last trade price of such security
in the over-the-counter market for such security as reported by Nasdaq, or (iii)
if no last trade price is reported for such security by Nasdaq, the average of
the bid and ask prices of any market makers for such security as reported by the
OTC Markets.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
7

--------------------------------------------------------------------------------

 
(c)          “Common Stock” means the Company’s common stock, and any other
class of securities into which such securities may hereafter be reclassified or
changed.


(d)          “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.


(e)          “Principal Market” means the primary national securities exchange
on which the Common Stock is then traded.


(f)          “Market Price” means the highest traded price of the Common Stock
during the thirty (30) Trading Days prior to the date of the respective Exercise
Notice.


(g)          “Trading Day” means (i) any day on which the Common Stock is listed
or quoted and traded on its Principal Market, (ii) if the Common Stock is not
then listed or quoted and traded on any national securities exchange, then a day
on which trading occurs on any over-the-counter markets, or (iii) if trading
does not occur on the over-the-counter markets, any Business Day.








*  *  *  *  *  *  *
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.


 

 
NEXEON MEDSYSTEMS INC
             
/s/ William Rosellini
 
Name: William Rosellini
 
Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

 
EXHIBIT A


EXERCISE NOTICE


(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)




The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Nexeon Medsystems Inc, a
Nevada corporation (the “Company”), evidenced by the attached copy of the Common
Stock Purchase Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.



1.
Form of Exercise Price.  The Holder intends that payment of the Exercise Price
shall be made as (check one):




☐
a cash exercise with respect to _________________ Warrant Shares; or

☐  by cashless exercise pursuant to the Warrant.





2.
Payment of Exercise Price.  If cash exercise is selected above, the holder shall
pay the applicable Aggregate Exercise Price in the sum of $___________________
to the Company in accordance with the terms of the Warrant.




3.
Delivery of Warrant Shares.  The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.





 
Date:
                                   
 (Print Name of Registered Holder)
                     
By:
       
Name:
       
Title:
 

 

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT OF WARRANT


(To be signed only upon authorized transfer of the Warrant)




For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of Nexeon MedSystems Inc, to which the within Common Stock Purchase
Warrant relates and appoints ____________________, as attorney-in-fact, to
transfer said right on the books of Nexeon MedSystems Inc with full power of
substitution and re-substitution in the premises.  By accepting such transfer,
the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.




 
Dated:
                                   
 (Signature) *
                     
(Name)
                     
 (Address)
                     
 (Social Security or Tax Identification No.)

 



* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever.  When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.


 



--------------------------------------------------------------------------------